254 S.W.3d 913 (2008)
Steven A. SREDL, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. ED 90956.
Missouri Court of Appeals, Eastern District, Division One.
June 10, 2008.
Steven A. Sredl, Chesterfield, MO, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Michael R. Cherba, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Steven A. Sredl ("Sredl") appeals from the Judgment of the Circuit Court of St. Louis County, the Honorable Robert S. Cohen presiding, after the court sustained the Director of Revenue's ("Director") motion to dismiss for lack of subject matter jurisdiction.
Sredle asserts two claims of error. First, he argues the trial court erred in sustaining the Director's motion to dismiss Sredl's petition because the petition was not untimely and the revocation/suspension of his license violated R.S.Mo. Section 302.515.[1] In the alternative, Sredl contends that R.S.Mo. Sections 302.302 to 302.309 and 302.515 are unconstitutional.
For his second claim, Sredl contends the trial court erred in sustaining the Director's motion to dismiss because Sredl was eligible for limited or hardship driving privileges in that the provision relied upon to deny the license is only applicable to full licenses, not limited or hardship licenses.
We have thoroughly reviewed the record and the briefs of the parties and no error *914 of law appears.[2] Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to R.S.Mo (2000).
[2]  We also note here that Sredl's brief fails to comply with numerous requirements of Rule 84.04.